Exhibit 10.1

 

MEDESOLE

 

JOINT VENTURE AGREEMENT

 

 

 

 

 

This Joint Venture Agreement (this “JV Agreement”) is made and entered into this
13th day of January 2020 (the “Effective Date”).

 

BY AND BETWEEN

 

INVO Bioscience, Inc., a company incorporated in the State of Nevada, USA and
having its principal office at 5582 Broadcast Court, Sarasota, Florida 34240,
USA (hereinafter referred to as “INVO Bioscience”);

 

AND

 

Medesole Healthcare and Trading Private Limited, India (hereinafter referred to
as “MEDESOLE”).

 

INVO Bioscience and MEDESOLE are hereinafter individually also referred to as a
“Party” and collectively referred to as the “Parties”.

 

WHEREAS

 

INVO Bioscience is a medical device company focused on creating simplified,
lower cost treatments for patients diagnosed with infertility, using a patented
medical device (the “INVO Procedure”) and a revolutionary in vivo method of
vaginal incubation (the “INVO Cell”) that offer patients a more natural and
intimate experience. The INVO Procedure, the INVO Cell and related treatments
using artificial reproductive technologies pioneered or created by INVO
Bioscience are collectively referred to as the “INVO Technologies”.

 

MEDESOLE has represented that it has experience in promoting and distributing
innovative healthcare technologies, medical equipment and allied services and
trading to hospitals, clinics and primary health care centers in the Middle East
region and has represented to INVO Bioscience that it has the knowledge,
expertise, skills and resources to promote and distribute the INVO Technologies
in India.

 

Based solely on MEDESOLE’s representations, INVO Bioscience desires to establish
a exclusive joint venture in India with MEDESOLE to introduce, promote and
market the INVO Technologies in India in accordance with the terms and
conditions set forth in this JV Agreement.

 

1

--------------------------------------------------------------------------------

 

 

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained, the Parties hereto agree as follows:

 

ARTICLE 1. DEFINITIONS

 

1.1     The following words, expressions and terms shall, unless the context
otherwise requires, have the meaning given next to such words, expressions and
terms:

 

(i)     “Act” means the Indian Companies Act, 2013, and any amendments or
subsequent enactments thereto.

 

(ii)     “Affiliate” shall mean any person or entity that directly or indirectly
through one or more persons or entities, controls or is controlled by a Party or
is under the common control with such Party. Control in case of a person shall
mean any direct or indirect family relationship; and in case of an entity shall
mean, having not less than49% beneficial ownership in the capital of such entity
or the right to control the management or policies of such entity, whether
through ownership, management rights, voting rights or in any other manner.

 

(iii)     “AoA” shall mean the Articles of Association of the JV Company,
including any future amendments thereto.

 

(iv)     “Applicable Law” means and include all applicable statutes, enactments
or acts of any legislative body in India, including all laws, ordinances, rules,
bye-laws, regulations, notifications, guidelines, policies, directions and
orders of any governmental authority, agency or instrumentality of the
Government of India, and any amendments, modifications or enactments thereof.

 

(v)     “Board” shall mean the Board of Directors of the JV Company.

 

(vi)     “Certificate of Incorporation” shall mean the Certificate of
Incorporation of the JV Company issued or reissued by the Registrar of Companies
and/or the Ministry of Corporate Affairs of the Government of India.

 

(vii)     “Confidential Information” shall mean, without limitation, this JV
Agreement, the Intellectual Property, the IP License Agreement, any proprietary
information, software programs, plans, processes, policies, drawings,
specifications, system and user documentation, correspondences, prototypes,
trade secrets, know how, design, invention, techniques, business methods,
personal or sensitive data of employees, agents, consultants, officers,
directors, customers or prospective customers or any other person which might
reasonably be presumed to be confidential in nature, financial information,
technical information, sales and marketing plans or other business plans;
whether recorded, stored or transmitted in any form or medium.

 

(viii)     “Intellectual Property” shall mean without limitation, trademarks,
service marks, trade names, design rights, brand names, patents, patent
applications, technical know-hows, procedural know-hows, trade secrets,
copyrights and all other proprietary rights, including all rights in and to the
INVO Technologies, of INVO Bioscience.

 

2

--------------------------------------------------------------------------------

 

 

(ix)     “JV Agreement” means this Joint Venture Agreement and includes any
annexure, schedules or exhibits attached hereto and any amendments,
modifications or restatements.

 

(x)     “JV Company” shall mean the joint venture company to be incorporated
pursuant to this JV Agreement as set forth in Article 2 of this JV Agreement.

 

(xi)     “MoA” shall mean the Memorandum of Association of the JV Company,
including any future amendments thereto.

 

(xii)     “Shareholder” shall mean any person or entity listed in the statutory
register of members of the JV Company as a shareholder.

 

 

ARTICLE 2. INCORPORATION OF THE JV COMPANY

 

2.1     Within sixty (60) days from the Effective Date, the Parties shall cause
to be incorporated and registered in India under the Act, a private company,
limited by shares.

 

2.2     The name of the JV Company shall be Medesole INVO Bioscience India
Private Limited or such other name as may be mutually agreed between the Parties
and approved by the regulatory authorities in India.

 

2.3     The registered office of the JV Company shall be situated in the city of
Kozhikode in the State of Kerala, in case of the offices of the outside counsel
of INVO Bioscience or at such other place as may be agreed between the Parties.

 

2.4     The Parties shall nominate two or more initial subscribers each to
subscribe to the MoA and AoA of the JV Company.

 

2.5     Subject to Applicable Law, the MoA and AoA of the JV Company shall at
all times reflect the terms of this JV Agreement. In the event of any
inconsistency between the terms of the MoA and AoA and this JV Agreement, this
JV Agreement shall prevail and be the sole agreement governing the rights,
obligations and liabilities of the Parties and the terms and conditions under
which the Parties have agreed to form this joint venture. Consequently, within
forty-five (45) days of the incorporation of the JV Company, the Parties shall
cause the Board of the JV Company to acknowledge, adopt, confirm and be bound by
the terms of this JV Agreement by executing a duplicate copy of this JV
Agreement.

 

2.6     Promptly after the JV Company is incorporated and its bank account
opened, the Parties shall contribute capital and subscribe to the shares of the
JV Company in accordance with the provisions set forth in Article 3 below.

 

2.7     The costs of incorporating the JV Company shall be borne equally by the
Parties, and to the extent permitted by Applicable Law, shall be accounted for
as pre-incorporation costs in the books of account of the JV Company.

 

3

--------------------------------------------------------------------------------

 

 

 

ARTICLE 3. CAPITALIZATION AND SHAREHOLDING OF THE JV COMPANY

 

3.1     The JV Company shall have an initial authorized share capital of Indian
Rupees Ten Million (INR 10,000,000/-) divided into One hundred thousand equity
shares of Indian Rupees hundred (INR 100/-) each.

 

3.2     The initial issued, subscribed and paid-up share capital of the JV
Company will be Indian Ten Million (INR 10,000,000/-) divided into One hundred
thousand equity shares of Indian Rupees hundred (INR 100/-) each.

 

3.3     The share capital of the JV Company shall be subscribed to and held by
the Parties in the following ratio or proportion, and upon incorporation of the
JV Company, the Parties shall cause the required number of shares to be issued
or transferred to the Parties to match this ratio or proportion of shareholding:

 

(i)     INVO Bioscience shall directly or through one or more of its Affiliates
or nominees, contribute to and hold fifty percent (50%) of the issued and
paid-up equity share capital of the JV Company; and

 

(ii)     MEDESOLE shall directly or through one or more of its nominees,
contribute to and hold fifty percent (50%) of the issued and paid-up equity
share capital of the JV Company.

 

3.4     The Parties shall contribute additional capital from time to time, as
may be required for the business of the JV Company as mutually agreed between
the Parties from time to time, provided that all capital contributions shall be
in the ratio of fifty percent (50%) by INVO Bioscience and fifty percent (50%)
by MEDESOLE.

 

3.5     No Party shall be required to make any capital contribution until and
unless the other Party shall simultaneously make a corresponding capital
contribution of its share. In the event, any Party is unable or unwilling to
contribute its share of additional capital when required, the other Party
willing to contribute the additional capital shall be at liberty to contribute
the entire required additional capital, and in such event, the ratio of
shareholding between the Parties shall stand modified to the extent of the
additional capital contribution made by the contributing Party and the
shareholding of the non-contributing Party shall stand diluted accordingly.

 

3.6     All capital contributions in the JV Company shall be made solely through
normal banking channels strictly in accordance with Applicable Law, and only
after obtaining all regulatory approvals that may be necessary or required under
Applicable Law.

 

ARTICLE 4. BUSINESS OF THE JV COMPANY

 

4.1     Subject to Applicable Law and all necessary or required regulatory
approvals, licenses or registrations, the JV Company shall carry on the business
of promoting, marketing and selling the INVO Technologies only in India.

 

4.2     Promptly after incorporation and capitalization as aforesaid, INVO
Bioscience shall grant to the JV Company all required licenses for promoting,
marketing and selling the INVO Technologies in India on such terms and
conditions as may be mutually agreed. All licenses shall be exclusive, for a
fixed term and subject to renewal mutual agreement of parties.

 

4

--------------------------------------------------------------------------------

 

 

 

4.3     The Parties agree that the JV Company shall carry on its business to the
highest medical and ethical standards as per Applicable Law. Without limiting
the generality of the foregoing, the Parties shall ensure that the JV Company in
doing its business does not violate any anti-bribery, and anti-corruption rules
and regulations of India and USA.

 

4.4     The Parties shall also ensure that the JV Company complies with all
applicable data protection, data privacy and data storage laws, rules and
regulations of India and USA, including maintaining strict patient
confidentiality.

 

4.5     MEDESOLE agrees that during the term of this JV Agreement or any
extended or renewed term, it shall not, directly or indirectly, commence,
participate in, promote or operate any business similar to the business of the
JV Company.

 

ARTICLE 5. MANAGEMENT AND ADMINISTRATION OF THE JV COMPANY

 

5.1     The management of the JV Company shall be vested in its Board of
Directors.

 

5.2     The initial Board shall consist of four(4) directors, of which two (2)
directors shall be nominated by INVO Bioscience and two (2) directors shall be
nominated by MEDESOLE. Any future increase in the Board strength shall always be
in the same equal ratio.

 

5.3     The following persons shall serve as the first Board of the JV Company:

 

Steve Shum, as nominee of INVO Bioscience

 

Michael Campbell, as nominee of INVO Bioscience

 

Sameer Kunhikandy, as nominee of MEDESOLE

 

Dhanesh, as nominee of MEDESOLE

 

5.4     In the event of any vacancies in the Board due to resignation,
incapacity, disqualification or death of a director, the Party who had
originally nominated such director shall have the sole authority to nominate a
replacement director.

 

5.5     The Parties shall ensure and cause their nominated directors to be
appointed or elected to the Board from time to time. Directors shall not be
subject to any fixed term, rotation or retirement, unless the Parties desire to
remove and replace their nominee directors.

 

5.6     Directors shall not be remunerated for their appointment as directors or
for attending meetings of the Board of the JV Company. The JV Company may
however, reimburse directors their reasonably costs for attending Board
meetings, subject to any limitations prescribed under Applicable Law.

 

5

--------------------------------------------------------------------------------

 

 

5.7     Within sixty (60) days from the date of incorporation of the JV Company,
the Board shall prepare a detailed business plan for the JV Company. The
business plan shall set out the objectives and projections for the JV Company in
the short term (1 to 3 years) and long term (5, 7 and 10 years). The business
plan shall include, but not be limited to cash flow projections, operating
budgets, sales forecast, business development and marketing plans and strategy
and scale up plans.

 

5.8     The Board shall meet at least once every calendar quarter. Quorum for
all Board meetings shall be three directors or one third of the total strength
of the Board rounded to the next whole number, whichever is higher; provided
however that no meeting of the Board shall be considered to be validly held
until and unless at least two directors nominated by INVO Bioscience and one
director nominated by MEDESOLE are present.

 

5.9     All Board meetings shall be chaired by a director nominated by Medesole,
who shall in addition to his regular vote, also have a casting or tie-breaker
vote. Subject to the aforesaid, all decisions of the Board shall be taken by
majority vote. Circular resolutions or Actions by Written Consent shall require
the affirmative consent of all directors.

 

5.10     In addition to the Board, the Parties shall mutually agree and appoint
the following officers (who may or may not be directors of the JV Company) for
the day-to-day administration and operations of the JV Company on such terms and
conditions as may be mutually agreed, provided however that the Officers shall
always be subordinate to the Board and shall function under the overall
supervision of the Board:

 

(i)     a Chief Executive Officer;

 

(ii)     a Chief Financial Officer; and

 

(iii)     such other officers as may be required or considered necessary by the
Parties.

 

5.11     The Parties shall ensure that the JV Company (i) maintains proper and
transparent books of accounts as required by Applicable Law that accurately
reflect the true financial position of the JV Company; (ii) appoints reputed
statutory auditors to audit the annual financial statements of the JV Company;
and (iii) appoints bankers and other professional advisors and consultants as
necessary.

 

5.12     The Parties shall have full and unfettered access to inspect the books
of account of the JV Company, receive periodic business and financial reports
and ask for clarifications or further documentation, from time to time.

 

5.13     The Parties shall ensure that the JV Company remains in full compliance
with all Applicable Laws at all times, and for this purpose obtain all necessary
and required registrations or licenses to conduct its business.

 

6

--------------------------------------------------------------------------------

 

 

ARTICLE 6. MATTERS RESERVED EXCLUSIVELY FOR SHAREHOLDERS

 

6.1     Notwithstanding anything contained in this JV Agreement or Applicable
Law, the Parties agree that the following matters shall be reserved exclusively
to be decided by Shareholders:

 

(i)     Any alteration in the capital structure of the JV Company.

 

(ii)     Any alteration of the MoA and AoA of the JV Company.

 

(iii)     Any change in, addition to, supplementation or modification of the
business of the JV Company.

 

(iv)     Any change in the total number of directors.

 

(v)     Any declaration of dividends or distribution of profits.

 

(vi)     Any sale, lease or transfer of business assets (other than in the
normal course of business).

 

(vii)     Any investment in other companies by way of equity, loan or otherwise.

 

(viii)     Borrowing other than normal credit in the ordinary course of
business.

 

(ix)     Loans to directors.

 

(x)     Any liabilities, guarantees or commitments to directors or third
parties.

 

(xi)     Appointment and removal of auditors, company secretary, officers, key
managerial persons and other professional advisors or consultants.

 

(xii)     Issue of bonus or rights shares or sweat equity.

 

(xiii)     Entering into related party transactions with directors or their
family or with Affiliates, other than on proper commercial terms and at arm’s
length.

 

(xiv)     Any scheme of arrangement or compromise or restructuring of the JV
Company.

 

(xv)      [Reserved]

 

(xvi)     Any decision for winding up of the JV Company voluntarily or
initiation of insolvency or liquidation proceedings against the JV Company.

 

7

--------------------------------------------------------------------------------

 

 

 

(xvii)     Any action or resolution inconsistent with this JV Agreement or the
MoA and AoA of the JV Company.

 

6.2     Notwithstanding anything contained in this JV Agreement or Applicable
Law, no meeting of Shareholders shall be considered to be validly held until and
unless (i) at least one representative of each Shareholder is present in the
meeting; and (ii) at least seven (7) days’ notice in writing is given setting
forth the agenda to be discussed or decided in such meeting, along with
sufficient particulars of such matters.

 

6.3     All Shareholder meetings shall be chaired by a nominee of Medesole, who
shall have a casting vote in all matters in case of any deadlock.

 

ARTICLE 7. TRANSFER AND SALE OF SHARES

 

7.1     The JV Company is a private limited company closely held by and between
INVO Bioscience and MEDESOLE. Consequently, the shares of the JV Company are not
freely transferrable and are subject to the restrictions and transfer provisions
contained in this Article. In addition, no Party shall transfer, dispose of,
assign, pledge, hypothecate or in any manner create any right, title or interest
in or otherwise encumber any shares held by it in the JV Company without the
consent of the other Party.

 

7.2     Subject to the aforesaid, the shares of the JV Company held by the
Parties may be freely transferred to either Party’s Affiliate after giving the
other Party ninety (90) days’ notice of the transferring Party’s intention to
transfer all or part of the shares held by such Party to its Affiliate.

 

7.3     Any sale of shares by a Party to this JV Agreement to any third party
shall always be subject to a thirty (30) days right of first refusal by the
other Party to this JV Agreement and shall be done strictly in accordance with
the procedure specified below:

 

(i)     The Party desiring to sell the shares (“Offering Party”) to a third
party shall only be entitled to sell all of the shares held by such Party;

 

(ii)     The Offering Party shall give notice of its intention to sell the
shares to a third party to the other Party (the “Receiving Party”) specifying
the identity and details of the third party, the number of shares offered, the
price per share being offered and any other terms and conditions attached to
such sale;

 

(iii)     The Receiving Party shall have thirty (30) days to either accept the
offer or refuse it, in either case by written notice to the Offering Party;

 

(iv)     In the event the Receiving Party timely accepts the offer made by the
Offering Party, then the sale shall be completed within sixty (60) days of the
date on which the Receiving Party accepted the offer.

 

(v)     In the event the Receiving Party timely refuses the offer made by the
Offering Party or does not respond within the stipulated thirty (30) days, then
in either such event the Offering Party shall be free to sell the shares only to
the original third party and on the same price, terms and conditions as
specified in its notice to the Receiving Party within sixty (60) days from the
date the Receiving Party refuses the offer or after expiry of the time period
within which the Receiving Party was required to communicate its reply to the
Offering Party’s offer and if and only if, such third party shall agree to be
bound by the terms, conditions, obligations and liabilities set forth in this JV
Agreement and prior to any registration of transfer of shares in its name, shall
execute a counterpart of this JV Agreement in acknowledgement thereof.

 

8

--------------------------------------------------------------------------------

 

 

(vi)     In the event the original third party does not complete the purchase of
the shares as aforesaid, then the Offering Party shall not be able to again
offer the same shares for sale for a period of one year from the date the third
party failed to complete the purchase.

 

(vii)     Notwithstanding anything contained in this JV Agreement, no Party
shall sell the shares to any third party who is in or carries on a business that
is directly in competition with the business of the other Party or of the JV
Company. 

 

ARTICLE 8. REPRESENTATIONS AND WARRANTIES

 

8.1     Each Party represents and warrants that:

 

(i)     It is a company duly incorporated and validly existing under Applicable
Laws; and that the Parties have the necessary authority and resources and
capacity to enter into this JV Agreement;

 

(ii)     The execution and delivery of this JV Agreement and the performance of
the terms, conditions and obligations set forth therein are duly authorized by
each Party’s respective corporate charter and all necessary individual,
collective and corporate actions have been adopted to effectuate the same;

 

(iii)     There are no pending actions, suits or proceedings, event or
occurrence which, in any case, might reasonably be expected to obstruct the
Parties from performing its obligations under this JV Agreement; and

 

(iv)     The execution and delivery of this JV Agreement and the performance of
the terms, conditions and obligations set forth therein does not and will not
contravene any Applicable Law or any judgment or decree of any court of
competent jurisdiction; nor conflict with or result in breach or default of any
arrangement, agreement or contract.

 

(v)     It has taken independent legal, financial and tax advice before entering
into this JV Agreement and undertaking the obligations set forth in this JV
Agreement.

 

ARTICLE 9. CONFIDENTIALITY

 

9.1     The Parties covenant, warrant and undertake to keep and to cause the JV
Company to keep all Confidential Information confidential and not use, disclose,
divulge, make known, publish, communicate, reproduce or transmit in any manner,
any Confidential Information, in whole or in part; directly or indirectly,
during the term of or at any time forever after termination of this JV
Agreement, either for their own benefit or for the benefit of others.

 

9

--------------------------------------------------------------------------------

 

 

 

9.2     The Parties shall ensure that their and the JV Company’s officers,
directors, employees, agents, contractors, sub-contractors, consultants, or any
persons acting on any of any of their behalf, shall keep all Confidential
Information confidential and not use, disclose, divulge, make known, publish,
communicate, reproduce or transmit in any manner any Confidential Information,
in whole or in part; directly or indirectly, during the term of or at any time
forever after termination of this JV Agreement, either for their own benefit or
for the benefit of others.

 

9.3     The obligation for confidentiality set forth above shall not apply if
the Confidential Information:

 

(i)     Is lawfully known to a receiving party, at the time of disclosure or
prior to the disclosure of the Confidential Information, as evidenced by written
records;

 

(ii)     Is publicly known or present in the public domain or becomes publicly
known or present in the public domain through no fault, failure, wrongful act or
negligence of the receiving party or the receiving party’s officers, directors,
employees, agents, contractors, sub-contractors, consultants, partners, or any
persons acting on any of their behalf;

 

(iii)     Is received from a third party, who is lawfully entitled to make the
disclosure of such information to the receiving party; or

 

(iv)     Is required to be disclosed pursuant to a valid order or direction of a
proper court of competent jurisdiction or a government agency; provided however
that the receiving party will use its best efforts to minimize the disclosure of
such information and prior to disclosing the Confidential Information will
notify the owner of the Confidential Information and will consult with and
assist the owner of such Confidential Information in obtaining a protective
order prior to such disclosure.

 

ARTICLE 10. TERM AND TERMINATION

 

10.1     This JV Agreement shall come into effect on the Effective Date and
shall remain valid and subsisting for a period of three (3) years from the
Effective Date as outlined in the attached Business Plan in EXHIBIT A, unless
sooner terminated in accordance with the termination provisions set forth below.

 

10.2     Upon expiry of this JV Agreement, the parties with mutual consideration
and agreement, may renew or extend the JV Agreement for future terms of such
duration as outlined in any and all future agreed upon Business Plans.

 

10.3     Notwithstanding the foregoing, either Party may terminate this JV
Agreement, after giving one hundred and eighty (180) days prior written notice
of termination to the other Party.

 

10.4     Notwithstanding the foregoing, this JV Agreement may be terminated at
the option of either Party upon the occurrence of any of the following events
(each an “Event of Default”):

 

(i)     Any Party materially defaults in the performance of any of the
covenants, terms or conditions of this JV Agreement, and fails to cure such
default within thirty (30) days after receipt of notice in writing from the
other Party of the default;

 

10

--------------------------------------------------------------------------------

 

 

 

(ii)     If either Party files a voluntary petition for winding up or
dissolution; or is being wound up or adjudged bankrupt or insolvent by a court
or tribunal of competent jurisdiction or enters into a compromise or arrangement
with its creditors as a result of its bankruptcy;

 

(iii)     If the JV Company undergoes a substantial change in management,
personnel, or ownership effected without the prior written approval of the
either Party;

 

(iv)     Upon the occurrence and continuation of any force majeure events (as
hereinafter defined in this JV Agreement) for a period of six (6) months; or

 

(v)     If the JV Company is acquired, either directly or indirectly by any
person, firm or entity, whose material business is in competition with the
business of JV Company.

 

10.5     Upon expiry or termination of this JV Agreement for any reason
whatsoever:

 

(i)     Any IP License Agreement or any other license, approval or consent
granted to the JV Company by INVO Bioscience shall automatically stand
cancelled;

 

(ii)     All Parties to this JV Agreement and the JV Company, shall promptly
return to the owner and/or erase or destroy all Confidential Information,
including all copies, notes, drawings, photocopies, written or photographic
records or other records in any form, relating to the Confidential Information
in their possession or control. This obligation shall not apply to any
Confidential Information that is required under Applicable Law to be retained
for any period of time; and

 

(iii)     The JV Company shall be wound up in an orderly manner under Applicable
Law and any profits or losses and assets shall be apportioned between the
Parties, only after all third-party liabilities of the JV Company including all
statutory liabilities are satisfied and provided for.

 

ARTICLE 11. MISCELLANEOUS 

 

11.1     Notices:

 

(i)     All notices or other communications under this JV Agreement shall be in
writing and given by email followed by a hard copy sent by any internationally
recognized courier to the Parties’ at their respective address specified below:

 

If to INVO Bioscience, Inc.:

 

5582 Broadcast Court

Sarasota, Florida 34240

USA

Attention: CEO

Email: steveshum@invobio.com

 

11

--------------------------------------------------------------------------------

 

 

If to MEDESOLE India Private Limited:

 

City Gate Building, Mini Bypass

Eranhippalam, Kozhikode

Kerala, India

Attention: Sameer Kunhikandy

Email: ceo@medesole.com

 

 

Any change in the aforesaid addresses shall be promptly communicated in writing
by the Parties to each other.

 

(ii)     Notices or communications given by email shall only be effective on the
third business day after they are sent, provided the sender can prove that (a)
the email has been properly transmitted electronically; and (b) the notice or
communication has simultaneously been delivered to an internationally recognized
courier.

 

(iii)     Notices or communications sent only by courier shall only be effective
one business day after delivery by the courier as evidenced by an official proof
of delivery receipt from the concerned courier service.

 

(iv)     Notices or communication sent by WhatsApp messages, SMS or any other
social media or electronic means shall not be valid or effective.

 

11.2     Assignment:

 

This JV Agreement and the obligations and liabilities of the Parties there under
shall not be assigned to any third party without the prior written consent of
other Party, which shall not be unreasonably withheld.

 

11.3     Force Majeure:

 

(i)     For the purposes of this JV Agreement, force majeure shall mean, the
occurrence of any event (a) not within the reasonable control of a Party; (b)
which could not have been reasonably avoided by the Party; and (c) which
materially interferes with the ability of a Party to perform its obligations
under this JV Agreement, including without limitation, any natural calamities,
acts of God, war, civil unrest, terrorist events or change in law.

 

(ii)     No Party shall be deemed to be in default under this JV Agreement or be
held liable or responsible for any delay or failure to fulfill any obligation
hereunder, so long as and to the extent to which any delay or failure in the
fulfillment of such obligation is prevented, frustrated, hindered or delayed as
a consequence of the occurrence of a force majeure event.

 

(iii)     The occurrence of a force majeure event shall not excuse such Party
from its obligations but merely suspend the performance of the obligations under
this JV Agreement.

 

(iv)     A Party claiming the benefit of a force majeure event, shall, as soon
as reasonably practicable after the occurrence of any such event, provide
written notice to the other Party of the nature and extent of any such force
majeure event; and use commercially reasonable efforts to resume performance
under this JV Agreement as soon as reasonably practicable.

 

12

--------------------------------------------------------------------------------

 

 

 

11.4     Modifications and Amendments:

 

This JV Agreement shall not be altered, modified or supplemented except in
writing and signed by all the Parties and the JV Company.

 

11.5     Waivers:

 

(i)     No waiver or amendment to this JV Agreement shall be binding upon the
Parties unless it is made in writing and duly executed by all of them.

 

(ii)     No failure or delay, with or without intent, of any Party to enforce or
exercise at any time any of the provisions of this JV Agreement, or any right in
respect thereto, shall be construed to be a waiver of such provisions or rights
or affect the validity of this JV Agreement.

 

(iii)     No delay or failure by either Party to exercise any of its powers,
rights or remedies under this JV Agreement will operate as a waiver of them, nor
will any single or partial exercise of any such powers, rights or remedies
preclude or prejudice the said Party from exercising the same or any other or
future right it may have under this JV Agreement, irrespective of any previous
action or proceeding taken hereunder.

 

11.6     Severability:

 

If any part, term or provision of this JV Agreement is held to be illegal or
unenforceable, the validity or enforceability of the remainder of this JV
Agreement shall not be affected, if such part, term or provision is severable
from the rest of this JV Agreement, without altering the essence of this JV
Agreement. If such part, term or provision is not so severable, then the Parties
shall renegotiate in good faith in order to agree to the terms of a mutually
satisfactory replacement provision, achieving as nearly as possible the same
commercial effect, to be substituted for the provision so found to be invalid,
illegal or unenforceable.

 

11.7     Entire Agreement:

 

This JV Agreement constitutes the entire agreement and understanding between the
Parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, letters of intent, negotiations, commitments arrangements,
representations, warranties, statements, promises, information and undertakings,
whether oral or written, expressed or implied, with respect to the subject
matter of this JV Agreement.

 

11.8     Governing Law and Dispute Resolution:

 

(i)     This JV Agreement and all disputes or controversies arising out of or in
connection with the interpretation, performance, non-performance, expiry or
termination of this JV Agreement, shall be governed by and construed in
accordance with the laws of India.

 

(ii)     The Parties agree that any dispute or disagreement in relation to this
JV Agreement shall in the first instance be amicably resolved by mutual
negotiations between the Parties at their respective highest levels of
management. If, despite the aforesaid, the dispute or disagreement remains
unresolved for a period of sixty (60) days, then the Parties shall be at liberty
to seek recourse of the courts of law in the city of Mumbai, and such courts
shall have exclusive jurisdiction to decide all such disputes or disagreements.

 

13

--------------------------------------------------------------------------------

 

 

 

11.9     Counterparts:

 

This JV Agreement shall be executed in three counterparts, each of which when
executed and delivered, shall be considered an original and which together shall
have the same effect as if each Party had executed and delivered the same
document.

 

11.12     Additional Documents:

 

Each Party hereto shall promptly execute and deliver such additional documents
as are reasonably required by the Parties hereto for the purpose of
implementation of this JV Agreement, provided that such documents shall be
consistent with the provisions hereof.

 

11.13     Headings:

 

The paragraph headings in the JV Agreement are for the convenience of the
Parties hereto and shall not affect the construction of the JV Agreement.

 

11.14     Stamp Duty and Costs:

 

(i)     Any stamp duty payable on this JV Agreement shall be borne equally by
the Parties.

 

(ii)     Each Party shall bear its own costs relating to the negotiation and
execution of this JV Agreement, including the cost of consulting any legal or
financial consultants.

 

11.15     No Agency:

 

This JV Agreement shall not be construed to create agency or partnership or any
fiduciary obligation between the Parties; nor grant any power or authority to
any Party to represent the other Party hereto.

 

14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this JV Agreement the day and year first above
written.

 

For INVO Bioscience, Inc.    For MEDESOLE India Pvt. Ltd.             By: /s/
Steven Shum                            

By: /s/ Sameer Kunhikandy                 

Name: Steven Shum   Name: Sameer Kunhikandy Title: Chief Executive Officer   
Title: Chief Executive Officer

 

 

 

15
 